COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 MICHAEL JUDE LAREDO,                                         No. 08-13-00073-CR
                                               '
                            Appellant,                          Appeal from the
                                               '
 v.                                                        County Court at Law No 4
                                               '
 STATE OF TEXAS,                                            of El Paso County, Texas
                                               '
                           State.              '              (TC# 20110C10680)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until September 3, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Clara Hernandez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 3, 2013.

       IT IS SO ORDERED this 7th day of August, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.